DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Request for Continued Examination
	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/07/2021 has been entered.  An action on the RCE follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "(i) … the cover-glass top-surface" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2009/0256222, of record) in view of Kinsman et al. (US 2013/0221470, of record) and further in view of Yang et al. (US 2018/0019274, of record).
Hsu discloses, as shown in Figures, sensor chip-scale comprising:
	an insulative substrate (41, [0021]) including a first plurality of conductive pads (not shown, [0022]);
	a substrate (42) on the insulative substrate and including (i) a pixel array (421, [0026], CMOS image sensor comprising a pixel array) embedded in a substrate top-surface thereof and (ii) a second plurality of conductive pads (not shown, [0022]) in a peripheral region of the substrate surrounding the pixel array;
	a cover glass (47, [0003],[0025]) covering the pixel array and having a bottom-surface that includes a surface region directly above the first plurality of conductive pads;
	a dam (44) at least partially surrounding the pixel array and located (i) between the cover glass and the substrate, and (ii) on a region of the substrate top-surface between the pixel array and the second plurality of conductive pads; and

Hsu does not disclose the substrate is a semiconductor substrate.  However, Kinsman et al. discloses an image sensor chip-scale package comprising a semiconductor substrate (17) including a pixel array embedded in a substrate top-surface thereof.  Note [0019]-[0020] and Figures of Kinsman et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Hsu being a semiconductor substrate, such as taught by Kinsman et al. in order to have the substrate with high performance.
Hsu and Kinsman et al. do not disclose an opaque mask on both a first region of a cover-glass top-surface located above the dam and a second region of the cover-glass top-surface located above the adhesive layer.  However, Yang et al. discloses an image sensor chip-scale package comprising an opaque mask (82) on a cover-glass (61), so that the combination of Hsu, Kinsman et al., and Yang et al. discloses the opaque mask on both a first region of a cover-glass top-surface located above the dam and a second region of the cover-glass top-surface located above the adhesive layer.  Note Figure 7 of Yang et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the package of Hsu and Kinsman et al. having the opaque mask on the cover-glass top-surface, such as taught by Yang et al. in order to further reduce the effect generated from stress.

Allowable Subject Matter
6.	Claims 1-11 are allowed.


Applicant' s claims 1-11 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed image sensor chip-scale package comprising glass covering the pixel array and having a (i) cover-glass bottom-surface that includes a surface-region directly above the first plurality of conductive pads, (ii) a cover-glass top-surface opposite the cover-glass bottom surface, and (iii) a sloped side-surface spanning between the cover-glass bottom-surface and the cover-glass top-surface, an opaque mask on both (i) a first region of the cover-glass top-surface located above the dam and (ii) the sloped side-surface, in combination with the remaining claimed limitations of claim 1.

Response to Arguments
8.	Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive.
It is argued, at pages 8-11 of the Remarks, that Yang et al. does not disclose layer 82 on both a first region of a cover-glass top-surface located above the dam and a second region of the cover-glass top-surface located above the adhesive layer.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As in this case, Hsu and Kinsman et al. disclose the adhesive layer (46, [0023])  located between the cover glass (47, [0003],[0025]) and the substrate (42), at least partially surrounding the dam (44), configured to adhere the cover glass to the substrate, and spanning between the first plurality of conductive pads [0022] and the surface-region of the cover glass, 
  
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897